against Defendant under both the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and under state law for breach of
contract, breach of the covenant of good faith and fair dealing, and violation of
unfair competition law. There, Defendant argued that “even if Plaintiff was validly
assigned the rights to ERISA benefits from Assignors, the Plan prohibits
participants and beneficiaries from assigning benefits or interest under the Plan for
any purpose.” Roohipour I, 2019 WL 4390569, at *7. This Court agreed, and on
June 25, 2019 dismissed Plaintiff’s Complaint in Roohipour I with prejudice. Id. at
*10. This Court held that Plaintiff lacked standing to sue under ERISA based on
the Plan’s anti-assignment clause, and that because his “state law claims are
entirely dependent on the Plan,” ERISA “preempts Plaintiff’s state law claims.” Id.

       On July 17, 2019, Plaintiff filed the instant action against Defendant in the
Superior Court of the State of California, County of Los Angeles (Case No.
19TRCV00605) for damages based on state-law claims alleging (1) breach of oral
contract, (2) reasonable value of services (quantum meruit), and (3) promissory
estoppel. (Complaint (“Compl.”), Dkt. No. 1-1, Ex. A). Plaintiff maintains that he
is an independent third-party healthcare provider seeking to recover on
independent state-law claims arising from alleged independent contractual
obligations between him and Defendant. (Motion at 8). Plaintiff alleges that these
obligations were created when Defendant pre-authorized treatment and then
agreed, but later failed, to pay Plaintiff at specific rates for specific services prior
to performing them. (Id.). Thus, Plaintiff asserts that his state-law claims exist
independently of any promise Defendant may have made to its plan members
regarding coverage under the terms of the Plan. (Id. at 8–9).

       On September 20, 2019, Defendant removed this case to federal court,
pursuant to 28 U.S.C. sections 1331 and 1441. (Notice of Removal, Dkt. No. 1).
Defendant contends that the Court has federal question jurisdiction over this case
because the Complaint is completely preempted by Section 502 of ERISA.
Specifically, Defendant asserts that “because Plaintiff makes a claim for benefits
based on his alleged provision of medical services to Plan participants and/or
beneficiaries . . . ERISA Section 502(a)(1)(B) provides the exclusive remedy for
resolution of Plaintiff’s claims for benefits under the terms of the Plan.” (Id. at ¶
12). Defendant advances this argument despite its position in Roohipour I that
Plaintiff lacked standing to bring a claim under ERISA Section 502(a)(1)(B)
(“ERISA § 502”).

      Plaintiff brings the instant Motion for Remand pursuant to 28 U.S.C. section
1447(c) on grounds that removal of this action was improper as a matter of law

CV-90 (12/02)               CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                            2
because Defendant cannot satisfy the Supreme Court’s two-prong Davila test to
establish grounds for complete preemption removal under ERISA § 502.
Accordingly, Plaintiff contends that because this Court lacks subject matter
jurisdiction, specifically federal question jurisdiction, it must remand this case
back to state court.

   II. LEGAL STANDARD

       A defendant may remove a civil action from state court to federal district
court if the district court has original jurisdiction over the action. 28 U.S.C. §
1441(a); Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir. 1987)
(“A suit may be removed to federal court under 28 U.S.C. § 1441(a) only if it
could have been brought there originally.”). Federal district courts have original
jurisdiction over “all civil actions arising under the Constitution, laws, or treaties
of the United States,” known as federal question jurisdiction. 28 U.S.C. § 1331.

       A civil action arises under federal law “when federal law creates the cause of
action asserted.” Gunn v. Minton, 568 U.S. 251, 257 (2013). Generally, “[a] cause
of action arises under federal law only when the plaintiff’s well-pleaded complaint
raises issues of federal law.” Hansen v. Blue Cross of Cal., 891 F.3d 1384, 1386
(9th Cir. 1989). Thus, a civil action is typically only removable when the face of
the “well-pleaded” complaint presents a federal question. See Caterpillar, Inc. v.
Williams, 482 U.S. 386, 392 (1987).

        However, “when a federal statute wholly displaces the state-law cause of
action through complete pre-emption,” as is the case with ERISA § 502(a), the
well-pleaded complaint rule does not apply and the state law claim is removable
because “‘even if pleaded in terms of state laws, [it] is in reality based on federal
law.’” Aetna Health Inc. v. Davila, 542 U.S. 200, 207–08 (2004) (quoting
Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003)). In Metropolitan Life
Insurance Company v. Taylor, 481 U.S. 58 (1987), the Supreme Court created the
doctrine of complete preemption under ERISA §502(a) and explained that while
“[f]ederal pre-emption is ordinarily a federal defense to the plaintiff’s suit[,]” id. at
63, Congress had “clearly manifested an intent to make causes of action within the
scope of the civil enforcement provision of § 502(a) removable to federal court[,]”
id. at 66.

       Federal courts are courts of limited jurisdiction and thus have subject matter
jurisdiction only over matters authorized by the Constitution and Congress. See
Bender v. Williamsport Area School Dist., 475 U.S. 534, 541 (1986). “Because of

CV-90 (12/02)               CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                            3
the Congressional purpose to restrict the jurisdiction of the federal courts on
removal,” statutes conferring jurisdiction are “strictly construed and federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations
and quotations omitted). To protect the jurisdiction of state courts, removal
jurisdiction should be strictly construed in favor of remand. Harris v. Bankers Life
& Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005) (citing Shamrock Oil & Gas Corp.
v. Sheets, 313 U.S. 100, 108–09 (1941)). Thus, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case
shall be remanded.” 28 U.S.C. § 1447(c).

       “The burden of establishing federal subject matter jurisdiction falls on the
party invoking removal.” Marin Gen. Hosp. v. Modesto & Empire Transaction
Co., 581 F.3d 941, 944 (9th Cir. 2009) (citation omitted); see also Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The ‘strong presumption’ against removal
jurisdiction means that the defendant always has the burden of establishing that
removal is proper.”). Any doubt as to the right of removal must be resolved in
favor of remand to state court. Gaus, 980 F.2d at 566.

   III. DISCUSSION

       Defendant has failed to satisfy its burden of establishing federal question
jurisdiction because it has not shown that Plaintiff’s case meets both prongs of the
two-prong complete preemption test set forth in Aetna Health Inc. v. Davila, 542
U.S. 200 (2004). Accordingly, the Court finds that removal of this action was
improper as a matter of law and remands for lack of subject matter jurisdiction.

                a. A State-Law Claim is Completely Preempted Under ERISA § 502
                   Only If Both Prongs of the Supreme Court’s Davila Test are Met

       “Complete preemption removal under ERISA is an exception to the
otherwise applicable rule that a ‘plaintiff is ordinarily entitled to remain in state
court so long as its complaint does not, on its face, affirmatively allege a federal
claim.’” Marin, 581 F.3d at 945 (quoting Pascack Valley Hosp. v. Local 464A
UFCW Welfare Reimbursement Plan, 388 F.3d 393, 398 (3d. Cir. 2004)). “The
general rule is that a defense of federal preemption of a state-law claim, even
conflict preemption under § 514(a) of ERISA, is an insufficient basis for original
federal question jurisdiction under § 1331(a) and removal jurisdiction under
§ 1441(a).” Id. However, “claims that come within the scope of section 502 are
subject to complete preemption and automatically removable to federal court.” Id.

CV-90 (12/02)                  CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                               4
Thus, the Court lacks federal question jurisdiction over this case unless Plaintiff’s
state-law claims are completely preempted by ERISA § 502.

       The Supreme Court’s Davila opinion provides the test for complete
preemption removal under ERISA. See Fossen v. Blue Cross and Blue Shield of
Montana, Inc., 660 F.3d 1102, 1109 (9th Cir. 2011) (“We apply the two-part
Davila test to determine whether ERISA § 502(a) completely preempts the
[Plaintiff’s] state-law claims and confers federal jurisdiction.”).1 To determine
whether an asserted state-law claim falls within the scope of ERISA §
502(a)(1)(B), courts apply the two-prong Davila test, which provides that a state
law claim is completely preempted, and thus removable, if:

                (1) “if an individual, at some point in time, could have brought his
                claim under ERISA § 502(a)(1)(B),” and

                (2) “where there is no independent legal duty that is implicated by a
                defendant’s actions.”

Davila, 542 U.S. at 210. The Ninth Circuit has clarified that the Davila test is
conjunctive, and thus, “[a] state-law cause of action is preempted by §
502(a)(1)(B) only if both prongs of the test are satisfied.” Marin, 581 F.3d at
947.

Here, the Court finds that the first prong is not satisfied because Plaintiff could
not have brought his state-law claims under ERISA § 502(a)(1)(B), so
Plaintiff’s claims are not subject to complete preemption. The Court need not
reach the second prong.


1
 In Davila, participants in and beneficiaries of ERISA-regulated employee benefit
plans (collectively, “plaintiffs”) brought state law-based suits in state court in
response to the plans’ denial of coverage. Davila, 542 U.S. 204–05. The plans
removed to federal court, arguing that claims “fit within the scope of, and were
therefore completely pre-empted by, ERISA § 502(a).” Id. at 205. The district
court agreed and denied the plaintiffs’ motions for remand. The Fifth Circuit
reversed on grounds that plaintiffs brought a state-law claim under tort theory,
which it found fell outside the scope of ERISA § 502. The Supreme Court reversed
and remanded, holding that the participants’ and beneficiaries’ state-law claims
were completely preempted by ERISA and hence removable because they “can
bring suit seeking provision of benefits” under the plans. Id. at 210.

CV-90 (12/02)                    CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                                 5
                       i. The first prong of the Davila test is not met because Plaintiff
                          could not have brought his claims under ERISA
                          § 502(a)(1)(B).

       “The question under the first prong of Davila is whether a plaintiff seeking
to assert a state-law claim ‘at some point in time, could have brought [the] claim
under ERISA § 502(a)(1)(B).’” Marin, 581 F.3d at 947 (quoting Davila, 542 U.S.
at 210). This Court concludes that Plaintiff could not have done so, rendering
removal improper here.

        Defendant argues that “Plaintiff could have ‘brought his claim under ERISA
§ 502(a)(1)(B)’ as a claim for benefits.” (Notice of Removal ¶ 14 (quoting Davila,
542 U.S. at 211); see also Opp’n at 14 (“Plaintiff’s allegations . . . are claims that
could have been brought under ERISA Section 502(a)(1)(B)). But as Defendant
itself previously argued, and as the Court previously found in Roohipour I,
Plaintiff could not have brought his claim under ERISA § 502(a)(1)(B) because he
lacked standing to do so. Specifically, in Roohipour I, the Court found that
Defendant’s Plan is an ERISA-governed healthcare plan with an anti-assignment
clause that precludes third-party healthcare providers, such as Plaintiff, from
obtaining standing to bring claims under ERISA § 502(a)(1)(B). This section
provides:

                A civil action may be brought—(1) by a participant or
                beneficiary—. . . (B) to recover benefits due to him under the terms
                of his plan, to enforce his rights under the terms of the plan, or to
                clarify his rights to future benefits under the terms of the plan.

(emphasis added). The Court recognized that, under this section, “[o]nly
participants or beneficiaries may sue to recover benefits, enforce their rights, or
clarify rights to future benefits under their ERISA plan” and found that “Plaintiff is
neither a participant nor a beneficiary in the Plan.” Roohipour I, 2019 WL
4390569, at *6. Although the Court observed that “[a] health care provider may
have derivative standing to pursue ERISA benefits if they were assigned the right
to reimbursement by an ERISA plan beneficiary,” id., here the Plan’s anti-
assignment clause foreclosed Plaintiff from doing so. Accordingly, the Court found
that “Plaintiff has no standing to sue Defendants regarding their payments,” id. at
*9, so Davila’s first prong cannot be met.

      Consistent with the findings of several courts, this Court determines that,
absent evidence of an assignment to establish complete preemption removal over a

CV-90 (12/02)                     CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                                  6
third-party provider’s state-law claims, Defendant cannot satisfy the first prong of
the Davila test. Defendant has not provided any evidence of assignment and cannot
do so, given its position that the Plan’s anti-assignment clause foreclosed all
possibility of assignment to Plaintiff.

       The Court agrees with other courts in the Ninth Circuit that, when a party
other than a plan participant or beneficiary attempts to sue under ERISA §
502(a)(1)(B),

                the Ninth Circuit’s opinion in Marin makes it clear that the
                ‘assignment’ of Patient[] rights under ERISA to Plaintiff is a
                necessary element of the first prong of Davila. Defendant’s failure
                to address the issue of ‘assignment’ is fatal to its argument, as the
                removing party bears the burden of proving the existence of
                jurisdictional facts.

Lodi Mem. Hosp. Ass’n Inc. v. Am. Pac. Corp., No. 2:14-cv-01865 JAM DAD,
2014 WL 5473540, at *4 (E.D. Cal. Oct. 20, 2014); see also Cmty. Hosp. of the
Monterey Peninsula v. Wm. Michael Stemler, Inc., No. 13-CV-00655-LHK, 2013
WL 5312865, at *2–3 (N.D. Cal. Sept. 23, 2013) (finding hospital’s claims unable
to satisfy first prong of Davila because “Defendants concede that the patient had
no rights under the plan to assign” and thus could not have brought suit in federal
court under ERISA).

      “Therefore, ERISA does not grant plaintiff—a third party medical
provider—the power to enforce its own rights,” unless “the provider is ‘suing as an
assignee of a beneficiary’s rights to the benefits under an ERISA plan,’” which
here Plaintiff is not here. Doctors Med. Ctr. Modesto, Inc. v. Principal Mut. Life
Ins. Co., No. 08-1496 WBS EFB, 2008 WL 4790534, at *3 (E.D. Cal. Aug. 2,
2008) (quoting Blue Cross of Cal. v. Anesthesia Care Assocs. Med. Group, Inc.,
187 F.3d 1045, 1051 (9th Cir. 1999)). In making this finding, the Doctors Medical
Center Court relied on a Third Circuit case, Pascack Valley Hospital, also relied
upon by the Ninth Circuit in Marin, which explains why Defendants’ anti-
assignment clause is fatal to its complete preemption argument here:

                 As the party seeking removal, the Plan bore the burden of proving
                 that the Hospital’s claim is an ERISA claim. [(citation omitted).]
                 Accordingly, the Plan bore the burden of establishing the
                 existence of an assignment. . . . Because the Plan has failed to
                 demonstrate that the Hospital obtained an assignment . . . the Plan

CV-90 (12/02)                     CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                                  7
                cannot demonstrate that the Hospital has standing to sue under §
                502(a). As a result, the Hospital’s state law claims could not have
                been brought under the scope of § 502(a) and are not completely
                pre-empted by ERISA.

388 F.3d at 401–02. Thus, since “ERISA does not preempt the state law claims of
plaintiffs,” like Plaintiff here, “without standing to challenge ERISA violations[,]”
this Court lacks subject matter jurisdiction over Plaintiff’s Complaint and must
remand. Fresno Cmty. Hosp. v. UFCW Employers Benefit Plan of N. Cal. Grp.
Admin., L.L.C., No. 06- 1244, 2006 WL 3850734, at *13 (E.D. Cal. Dec. 19, 2006)
(citations omitted).

        The Court concludes that, absent standing, Plaintiff clearly could not “have
brought his claim under ERISA § 502(a)(1)(B),” and Defendant cannot meet the
first prong of the Davila test required for complete preemption removal. Davila,
542 U.S. at 210.2


2
  The Court is also unpersuaded by Defendant’s argument that Plaintiff’s suit is
completely preempted because Plaintiff “merely seeks to recover Plan benefits
allegedly owed on behalf of members and that are based solely on the terms and
obligations of the Plan document itself.” (Opp’n at 5). Defendant advances that
(1) Plaintiff’s “Complaint bases its allegations on the Plan’s terms” (Opp’n at 20)
(capitalization altered), and (2) Plaintiff’s pre-litigation “appeal and demand letters
all assert claims for benefits pursuant to the terms of the Plan” (Opp’n at 8–9).
The Court disagrees. First, Plaintiff’s Complaint explicitly does not seek recovery
for claims on behalf of participants, and instead states that all asserted claims are
brought by Plaintiff, or Medical Provider, in its “own individual capacity and are
not derivative of the contractual or other rights of Medical Provider’s Patients”
through independent agreements. (Compl. ¶ 7). Second, the appeal and demand
letters “do not form the basis of Plaintiff’s claims for breach of oral contract,
quantum meruit, or promissory estoppel,” (Reply at 3) and as such, are “irrelevant
to the present jurisdictional inquiry” (Id. at 4). Thus, while “the Court may
consider evidence outside the pleading” when a motion to remand challenges the
basis for federal jurisdiction, the Court DENIES Defendant’s request to do so,
finding no reason to judicially notice these letters in light of Defendant’s failure to
satisfy the first prong of Davila. Lodi Mem. Hosp. Ass’n v. Tiger Lines, LLC, No.
2:15–cv–00319–MCE–KJN, 2015 WL 5009093, at *5 (citing Doctors Med. Ctr.,
2008 WL 4790534 at *3).


CV-90 (12/02)                   CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                                8
                ii. The Court judicially estops Defendant from arguing that
                    Plaintiff could have brought its claims under ERISA §
                    502(a)(1)(B).

       Plaintiff asks the Court to apply the doctrine of judicial estoppel to bar
Defendant from asserting that Plaintiff could have brought its claims under ERISA
§ 502(a)(1)(B) on grounds that Defendant previously argued the opposite, or that
Plaintiff could not do so. Judicial estoppel “generally prevents a party from
prevailing in one phase of a case on an argument and then relying on a
contradictory argument to prevail in another phase.” Pegram v. Herdrich, 530 U.S.
211, 227 n.8 (2000); see also New Hampshire v. Maine, 532 U.S. 742, 749 (2001).
The doctrine of judicial estoppel applies when three factors are met: (1) a party’s
later position must be “clearly inconsistent” with its earlier position; (2) the party
must have “succeeded in persuading a court to accept that party’s earlier position”;
and (3) the party asserting the inconsistent position would “derive an unfair
advantage or impose an unfair detriment on the opposing party if not estopped.”
New Hampshire, 532 U.S. at 750–51 (internal citations and quotations omitted).
The Court finds that all three factors are met here.

       First, Defendant’s present position (that Plaintiff could have brought his
claim under ERISA § 502(a)(1)(B) as a claim for benefits) is “clearly inconsistent”
with its prior one (that Plaintiff lacked standing to bring such a claim). Again, in
Roohipour I, Plaintiff sued Defendant under ERISA—asserting claims separate
from those here—on behalf of participants pursuant to assignment agreements.
There, Defendant successfully argued that Plaintiff lacked standing to sue the Plan
under ERISA section 502(a)(1)(B), asserting that “even if Plaintiff was validly
assigned the rights to ERISA benefits from Assignors, the Plan prohibits
participants and beneficiaries from assigning benefits or interest under the Plan
for any purpose.” Id. at *7 (emphasis added). This Court agreed and dismissed
Plaintiff’s claims with prejudice for lack of standing under ERISA, determining
that any claims brought by Plaintiff under ERISA § 502(a)(1)(B) were “foreclosed
by The Plan’s Anti-Assignment Provision.” Id. But now, Defendant abandons its
standing argument from Roohipour I, and instead argues that removal is proper and
this Court has jurisdiction because Plaintiff “could have ‘brought his claim under
ERISA § 502(a)(1)(B)’ as a claim for benefits.” (Notice of Removal ¶ 14
(quoting Davila, 542 U.S. at 211)). These two positions are clearly inconsistent,
and Defendant cannot have it both ways.

       Second, Defendant has succeeded “in persuading [this] court to accept [its]
earlier position” that Plaintiff lacked standing to sue the Plan under ERISA §

CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                           9
502(a)(1)(B) based on the Plan’s anti-assignment clause. New Hampshire, 532
U.S. at 750–51. Adopting Defendant’s position, the Court stated in unequivocal
terms: “Plaintiff lacks statutory standing under ERISA.” Roohipour I, 2019 WL
4390569, at *10 (capitalization altered); see also id. (“Plaintiff has no standing to
sue Defendants regarding their payments. Even with amendment, Plaintiff could
not state a claim that the Plan’s anti-assignment provision did not apply here. As
such, Plaintiff’s ERISA [claim] must be dismissed [because] Plaintiff lacks
standing.”)

       Third, allowing Defendant to adopt its new and inconsistent position that
Plaintiff can in fact sue under sue the Plan under ERISA § 502(a)(1)(B) would
allow Defendant to “derive an unfair advantage or impose an unfair detriment” on
Plaintiff, who would not otherwise be able to bring his state-law claims in state
court. Id.

       Thus, the Court concludes that Defendant’s positions in Roohipour I and in
this case are clearly inconsistent, and judicially estops Defendant from arguing that
“Plaintiff could have ‘brought his claim under ERISA § 502(a)(1)(B)’ as a claim
for benefits.” (Notice of Removal ¶ 14 (quoting Davila, 542 U.S. at 211)).
“‘[W]here a party assumes a certain position in a legal proceeding, and succeeds in
maintaining that position, [it] may not thereafter, simply because [its] interests
have changed, assume a contrary position, especially if it be to the prejudice of the
party who has acquiesced in the position formerly taken by [it].’” New Hampshire,
532 U.S. at 742–43 (quoting Davis v. Wakelee, 156 U.S. 680, 689 (1895)).

                iii. The Court declines to award attorney’s fees and costs
                     because Defendant’s removal was not objectively
                     unreasonable.

       Plaintiff has requested an award of attorney’s fees and costs incurred in
responding to Defendants’ removal. If the district court determines that removal to
federal court was improper, the Court may award the plaintiff “payment of just
costs and any actual expenses, including attorney’s fees, incurred as a result of the
removal.” 28 U.S.C. § 1447(c). “The decision to award such fees is within the
district court’s discretion and does not require a finding of bad faith removal
because the purpose of such an award is not punitive, but rather to reimburse a
plaintiff for wholly unnecessary litigation costs caused by defendant.” Lodi Mem.
Hosp. Ass’n, Inc. v. Blue Cross of Cal., No. CIV. 12–1071 WBS GGH, 2012 WL
3638506, at *8 (E.D. Cal. Aug. 22, 2012).


CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            10
       In Martin v. Franklin Capital Corporation, 546 U.S. 132 (2005), “[t]he
Supreme Court settled the standard for awarding attorney’s fees when remanding a
case to state court[.]” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th
Cir. 2008). The Supreme Court held that “the standard for awarding fees should
turn on the reasonableness of the removal” and “[a]bsent unusual circumstances,
courts may award attorney’s fees under § 1447(c) only where the removing party
lacked an objectively reasonable basis for seeking removal.” Martin, 546 U.S. at
141.

       The Court finds that here Defendant’s removal, while improper, was
objectively reasonable, especially where the Court previously (in a related case)
dismissed all of Plaintiff’s claims—including state-law claims—with prejudice,
finding them preempted by ERISA. See Roohipour I, 2019 WL 4390569 at *10.
Further, “[t] he scope of ERISA preemption is broad, and may provide a basis for
removal jurisdiction.” Hoeft v. Time Warner Cable, Inc., No. LA CV18-00293
JAK (MRWx), 2018 WL 2078814, at *9 (C.D. Cal. May 2, 2018) (denying award
of attorney’s fees after granting motion to remand because the Davila test was not
met) (citing Metropolitan Life Ins. Co., 481 U.S. at 66–67 and Davila, 542 U.S. at
214–16). Thus, because an objectively reasonable basis for seeking removal has
been presented, the request for fees and expenses is DENIED.

   IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Remand is GRANTED, the
request for attorney’s fees and costs is DENIED, and Defendant’s Motion to
Dismiss (Dkt. No. 14) is DISMISSED as moot. Defendant has not met its burden
to establish federal question jurisdiction, and removal was improper as a matter of
law. The Court therefore determines that it lacks subject matter jurisdiction over
this action and REMANDS it to the state court from which it was removed, the
Superior Court of the State of California, County of Los Angeles (Case No.
19TRCV00605).

        IT IS SO ORDERED.




CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                           11
